Citation Nr: 1452337	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-33 684	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement a rating higher than 10 percent prior to March 15, 2012, and higher than 30 percent since, for posttraumatic stress disorder (PTSD) with anxiety disorder, not otherwise specified (NOS).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever 


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2010 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) granted the Veteran service connection for an acquired psychiatric disorder and assigned an initial 10 percent disability rating for it retroactively effective from April 13, 2010.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (requiring consideration of whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others).  And in another decision since issued in October 2012, during the pendency of this appeal, the RO increased the rating for this disability from 10 to 30 percent, but only as of March 15, 2012.  He since has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating for this disability absent express indication otherwise).  So the appeal of this claim now concerns whether he was entitled to an initial rating higher than 10 percent from April 13, 2010 to March 14, 2012, and whether he has been entitled to a rating higher than 30 percent since March 15, 2012 - owing to the "staging" of this rating as of that date.

The Veteran testified in support of this claim during a March 2014 videoconference hearing before the undersigned Veterans Law Judge of the Board.  During the hearing the Veteran indicated that he was no longer employed since retiring in July or August 2008.  And when resultantly asked more about this, including especially as to why not still working and whether the Veteran was filing a derivative TDIU claim, the representative responded that they were not filing this additional claim at the moment, preferring instead to wait and file it after hopefully receiving a higher rating for this service-connected disability so this derivative TDIU claim, in turn, would be considered under 38 C.F.R. § 4.16(a) rather than subpart (b), i.e., on a schedular rather than extra-schedular basis.

Since, however, the Board is increasing the rating for this service-connected psychiatric disability in this decision, at least for the initial period at issue prior to March 15, 2012, the Board is additionally finding that a derivative TDIU claim also is at issue and therefore assuming jurisdiction over it, as well.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Mayhue v. Shinseki, 24 Vet. App. 273 (2011).

But after partly increasing the rating for this service-connected psychiatric disability in this decision, the Board is remanding, rather than immediately deciding, the remaining portion of this claim, for the succeeding period since March 15, 2012, also the derivative TDIU claim, to the Agency of Original Jurisdiction (AOJ) because further development is required.

Note also that VA processed this appeal partly electronically utilizing Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, consideration of this appeal must take into account both the records in the physical claims file and those being maintained, instead, electronically.


FINDING OF FACT

Prior to March 15, 2012, the Veteran's psychiatric disability caused occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria are met for a higher initial rating of 50 percent for the PTSD with anxiety disorder, NOS, for the initial period at issue prior to March 15, 2012 (from April 13, 2010 to March 14, 2012).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.21, 4.125-4.130, Diagnostic Code (DC) 9411 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, including apprising him or her of which portion of the evidence he or she is to provide versus the portion of the evidence VA will attempt to obtain on his or her behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

In this case, VA satisfied both duties.  The Veteran does not assert otherwise, much less that any such notice or assistance failure was unduly prejudicial - meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, no further notice or assistance is required, that is, other than what is being directed on remand.

In deciding this claim for a higher initial rating for the PTSD and anxiety disorder, NOS, prior to March 15, 2012, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical and electronic (Virtual VA and VBMS) files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he has submitted or that VA has obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, the Board's analysis below 

focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to this claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

II.  Analysis

The Veteran is alleging entitlement to a higher initial rating for his psychiatric disability.  According to his November 2011 VA Form 9 (Substantive Appeal to the Board), as a result of this disability he has difficulty with social and occupational functioning due to a variety of symptoms, including problems with concentration, sleep disturbances and fatigue, obsessive behavior, including frequent counting and a constant need to move objects around the house, mildly impaired memory loss, difficulty adapting to stressful situations, and occasional panic attacks.  

According to his March 2014 hearing testimony, although he has a close-knit group of friends, he does not hang out with many people, is allegedly becoming an introvert - withdrawn and preferring his privacy - and no longer plays golf or fishes, which are recreational activities he once enjoyed immensely.  Also, allegedly, he has panic attacks once weekly, tries to treat stressful situations with alcohol, experiences mood disturbances, has difficulty concentrating and completing tasks, is irritable, thought he got along well with others, but eventually learned he did not (his co-workers talked about him and ratted him out behind his back), and has not looked for a job since 2008 because he does not want another boss (has gotten along with only two since Vietnam).  He further testified that he receives treatment, including medication, for his psychiatric disability and that a doctor has even increased the dosage of the medication owing to the vast array of symptoms.  The Veteran believes his disability was as severe prior to March 2012 (when his rating was increased) as it has been since.


Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 (2013).  All reasonable doubt regarding the severity of the disability is to be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The RO rated the Veteran's psychiatric disability initially as 10-percent disabling prior to March 15, 2012, and as 30-percent disabling since, pursuant to Diagnostic Code (DC) 9411.  All service-connected mental health disabilities (with the exception of eating disorders) are rated under DCs found in what is known as the General Rating Formula for Mental Disorders (General Rating Formula) at 38 C.F.R. § 4.130.

There are two important precedential decisions addressing the proper application of the General Rating Formula:  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) and Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  A thorough understanding of the General Rating Formula, and especially as discussed in Mauerhan and Vazquez-Claudio, is necessary to render an adequate statement of reasons or bases in these cases.

A common pitfall in decisions in these types of claims is to cite to various symptoms listed in the General Rating Formula that the claimant does not have to support a finding that the claimant is not entitled to a particular evaluation.  This often turns into a search for some, or most, of the listed symptoms to justify assigning a higher evaluation.  This approach, however, is contrary to the plain language of the regulation and pertinent case law.


The General Rating Formula establishes a number of disability levels marked by varying degrees of occupational and social impairment due to "such a symptoms as" those listed for each level.  38 C.F.R. § 4.130.  According to the Mauerhan Court, the symptoms listed in the General Rating Formula are mere examples, not an exhaustive list and "any suggestion that the Board was required . . . to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation."  Id. at 442.  Because of this, the analysis commonly employed in other types of increased-rating claims will not suffice when adjudicating an increased rating for a mental health disability.  In most other types of increased rating cases, it is permissible for the Board look to the specific signs and symptoms contemplated by the rating criteria, and render a decision on the basis of the presence of absence of those signs and symptoms.  For mental health disabilities, however, the presence or absence of the specific symptoms corresponding to a particular rating is not necessarily dispositive.  

Approximately a decade after Mauerhan, in Vazquez-Claudio, 713 F.3d at 116, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) acknowledged the "symptom-driven nature" of the General Rating Formula.  It observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 117.  The Federal Circuit Court explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. 

Although Vazquez-Claudio confirms that symptomatology will be the primary focus in these types of cases, it does not support a finding that the Board should treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.  Indeed, each list of symptoms associated with the 30%, 50%, 70%, and 100% evaluations in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit Court endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  Id. at 118.  

When making such an assessment, the Board should be mindful of how the frequency, severity, and duration of those symptoms affect occupational and social impairment.  At the very least, the Board should avoid denying a claim on the basis that a veteran does not exhibit most, or even some, of the symptoms required for a particular evaluation as such an assessment is inconsistent with the plain language of the regulation and relevant case law.

Under DC 9411, the General Rating Formula: 

A 10 percent evaluation is assignable for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  


A 50 percent evaluation is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is assignable for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

Turning now to the facts of this particular case.  The Veteran's psychiatric disability has been variously diagnosed, including as PTSD, an anxiety disorder, and a depressive disorder, NOS, the symptoms of which are indistinguishable.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (in this circumstance VA adjudicators resultantly must attribute all symptoms to the service-connected disability).  He receives ongoing treatment, including medication, from VA for this constellation of symptoms, primarily for anxiety, insomnia, depression and panic.  According to the report of a VA examination performed in May 2010, so during this initial period at issue, these symptoms cause social and occupational impairment, though not total, and reduced reliability and productivity with deficiencies in thinking and mood, albeit not in most areas.  The VA examiner's finding in this regard satisfies the criteria for a higher initial rating of 50 percent, though no greater, under DC 9411, for this initial period at issue prior to March 15, 2012 (more specifically, from April 13, 2010 to March 14, 2012).


ORDER

A higher initial rating of 50 percent is granted for the PTSD with anxiety disorder, NOS, for the initial period at issue prior to March 15, 2012 (more specifically, from April 13, 2010 to March 14, 2012), subject to the statutes and regulations governing the payment of retroactive VA compensation.



REMAND

The Board sincerely regrets the additional delay that will result from remanding, rather than immediately deciding, the remaining claims of entitlement to a rating higher than 30 percent since March 15, 2012, for the PTSD with anxiety disorder, NOS, and for a derivative TDIU, but this additional development is necessary to ensure the record is complete and so the Veteran is afforded every possible consideration concerning these remaining claims.

During his March 2014 hearing, the Veteran testified that he was receiving ongoing treatment for his mental health at least once every three months at the Wilkes-Barre, Pennsylvania, VA Medical Center (VAMC).  His electronic records include VA treatment records dated through 2012, but not beyond.  Therefore, all more recent VA treatment records, which are constructively in VA's possession, even if not physically at the moment a part of the actual claims file, must be obtained and considered.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2), (c)(3) (2013); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA); see also 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (reasonable effort at obtaining such records consists of making as many requests as are necessary to do so unless the adjudicator determines the records do not exist or that further requests would be futile).

The Veteran also testified that, if he were granted a higher rating for his psychiatric disability, which turns out he was in this decision, he would also being pursuing a derivative claim of entitlement to a TDIU.  The AOJ has not yet considered this derivative TDIU claim, although part and parcel, so a component, of the increased-rating claim already on appeal.  As already explained, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that VA must address the issue of entitlement to a TDIU in an increased-rating claim when the issue of unemployability either is raised expressly or by the record.  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased-compensation claims apply to a TDIU claim); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a TDIU claim is informally raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest possible rating for that disability; and (3) submits evidence of unemployability); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).

Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court held it was inappropriate to have treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his underlying disability, which in that case also was PTSD.  Citing Rice, the Mayhue Court reasoned that a request for a TDIU is not a separate claim for benefits, rather, an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying claim.  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

Thus, under Rice and this line of precedent cases, the Board has authority to assume jurisdiction over this derivative TDIU claim inasmuch as it is predicated, at least in part, on the service-connected disability for which the Veteran is requesting a higher rating in this appeal.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's mental health treatment records (since 2012) from the VAMC in Wilkes-Barre, Pennsylvania.


2.  If, based on information in these additional VA treatment records, there is suggestion the Veteran's service-connected psychiatric disability has worsened, even since the increase in the rating for it as of March 15, 2012, but not sufficiently definitive indication of this, then have him reexamined for reassessment of the severity of this disability (also keeping in mind the Board already has increased the initial rating for it to 50 percent for the initial period at issue prior to March 15, 2012 (more specifically, from April 13, 2010 to March 14, 2012), so to a level even higher than both the 10 percent rating first assigned and even the greater 30 percent rating increase as of March 15, 2012).

Medical comment also may be needed as concerning the effect this and the other service-connected disabilities have on the Veteran's occupational functioning, which in turn is relevant to assist in determining whether he is entitled to a derivative TDIU.

3.  Then readjudicate the claim for a higher rating for the psychiatric disability since March 15, 2012, and a derivative TDIU since April 13, 2010, based on this and all other additional evidence, including that both in the physical claims file and the electronic records.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.


The Veteran has the right to submit additional evidence and argument concerning these remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


